EXHIBIT 99.9 Contact:Cathy Kruse Telephone: 701-572-2020 Ext. 1 cathy@georesourcesinc.com FOR IMMEDIATE RELEASE GeoResources, Inc. Reports Second Quarter Financial Results and Provides an Operational Update Reports Second Quarter Adjusted Net Income of $7.9 Million or $0.31 Per Share and EBITDAX of $20.1 Million Houston, Texas, August 8, 2011 – GeoResources, Inc. (NASDAQ: GEOI), today announced its financial and operating results for the three and six month periods ended June 30, 2011.Highlights for the second quarter 2011 include: · Initiated successful commercial production operations on its first three wells in its Eagle Ford project area in Fayette County, Texas · Continued the successful development and de-risking of its Bakken operated project area in Williams County, North Dakota with the completion of the Muller 1-21-16H · Generated Adjusted EBITDAX(1) (non-GAAP) of $20.1 million in the quarter, a 21% increase over the second quarter 2010 and a 11% increase over the first quarter 2011 · Generated Adjusted Net Income(1) (non-GAAP) of $7.9 million in the quarter, a 29% increase over the second quarter 2010 and a 9% increase over the first quarter 2011 · Generated Diluted Adjusted Earnings Per Share(1) (non-GAAP) of $0.31/share for the quarter · Ended the quarter with $193 million in Liquidity(1) (non-GAAP) See calculation in section titled “Supplemental Non-GAAP Reconciliations and Measurements” in this release. The following tables summarize the company’s financial results for the three and six month periods ending June 30, 2011 and June 30, 2010. ($ in thousands except per share amounts) Three Mos. Ended June 30, Six Mos. Ended June 30, Revenue $ Reported Net Income Reported Earnings Per Share (diluted) Adjusted Net Income (1) Adjusted Earnings Per Share (diluted) Adjusted EBITDAX (1) (1) See calculation in section titled Supplemental Non-GAAP Reconciliations and Measurments in this release. Three Mos. Ended June 30, Six Mos. Ended June 30, Oil Production (Mbbls) Gas Production (MMcf) Barrel of Equivalent Production (MBOE) Avg. Oil Price Before Hedge Settlement (per Bbl) $ Avg. Oil Price After Hedge Settlement (per Bbl) Avg. Gas Price Before Hedge Settlement (per Bbl) Avg. Gas Price After Hedge Settlement (per Bbl) Operational Update Eagle Ford GeoResources recently completed its third well in its Eagle Ford project area, the Black Jack Springs #1H (44.1% working interest (“W.I.”)).This well was drilled with a 5,900 foot lateral and was completed with 16 frac stages.This well averaged 460 boe/d of production over an initial 10 day period while being produced on a restricted choke of 14/64” to 16/64”.The Black Jack Springs well is located further northeast in the Company’s acreage block and therefore further de-risks the Company’s Eagle Ford acreage.The table below summarizes the production data through early August from the Company’s first three Eagle Ford wells which are still flowing up the production casing. 2 Lateral # of Avg. Daily Production (Boe/d)(1) Current Length Frac First Current Pressure (feet) Stages 30 Days Current Choke (PSI) Flatonia E #1H 10 24/64" Flatonia E #2H 14 14/64" Black Jack Springs #1H 16 18/64" (1) Excludes non-producing days and initial "flow-back" days when well was cleaning up and producing frac fluid. (2) Represents average daily rate for first 22 days of production. GeoResources is currently preparing to drill its fourth Eagle Ford well in Fayette County,the Peebles Unit #1H (39.8% W.I.), which is anticipated to have an approximate 5,000 foot lateral.The Company has identified a second rig for its Eagle Ford project and this rig could begin drilling operations early in the fourth quarter. Operated Bakken The Company’s most recently completed well on its operated Bakken acreage block in Williams County, North Dakota, the Muller 1-21-16H (31.1% W.I.), had an initial 24 hour production rate of 682 bopd and 260 mcf/d on a 40/64” choke.This well is located in the northwest portion of the block and was completed in mid-July.This well was drilled with a vertical pilot hole that cored the Bakken and Three Forks formations and was put on production within 75 days. The table below summarizes the production data through early August from GeoResources’ first four wells in its operated Bakken project area. As of early August, the Carlson and Siirtola wells were on rod pump while the Anderson and Muller wells were still flowing. Initial Production Data Avg. Daily Production (Boe/d)(1) Spacing Daily Rate Unit Oil Only Choke 30 60 90 (Acres) (Bbl/d) Size Days Days Days Carlson 1-11H 29/64" Siirtola 1-28-33H 26/64" Anderson 1-24-14H 24/64" NA Muller 1-21-16H 40/64" NA NA (1) Excludes non-producing days and initial "flow-back" days when well was cleaning up and producing frac fluid. (2) Represents average daily rate for first 12 days of production. 3 Earlier this summer, the Company contracted a second dedicated drilling rig in this play, which recently completed drilling the Rasmussen 1-21-16H (30.9% W.I.).GeoResources also recently completed drilling the Rasmussen 1-25-36H (39.5% W.I.) and is preparing to frac both of these Rasmussen wells in late August with production expected to commence in September.One rig is preparing to move to the Peterson Trust 1-5-8H (31.6% W.I.), while the other rig has been moved to Montana to complete drilling operations on the Olson 1-21-16H well (27.0% W.I.).After drilling the Olson well, this rig is expected to move back to Williams County at which time the Company will have two rigs running in Williams County for the remainder of 2011 and into 2012.The Company is also planning to add additional rigs to accelerate development of its Bakken acreage position in 2012. Other Drilling Activity In relation to the Company’s previously announced discovery well at Quarantine Bay, Louisiana (22.0% non-op working interest), GeoResources’ partner is finalizing pipeline right-of-way and facility enhancements.This well is anticipated to be on production in late August.GeoResources also completed drilling the West Cannon Unit #1H Austin Chalk well in the Giddings field in early August in which it has a 48.5% working interest.We expect this well to begin producing by mid-August. 4 Unaudited Financial Statements GEORESOURCES, INC. and SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (In thousands, except share and per share amounts) June 30, December 31, ASSETS (unaudited) Current assets: Cash $ $ Accounts receivable: Oil and gas revenues Joint interest billings and other Affiliated partnerships Notes receivable Derivative financial instruments Income taxes receivable Prepaid expenses and other Total current assets $ $ Oil and gas properties, successful efforts method: Proved properties $ $ Unproved properties Office and other equipment Land $ $ Less accumulated depreciation, depletion and amortization ) ) Net property and equipment $ $ Equity in oil and gas limited partnerships $ $ Derivative financial instruments Deferred financing costs and other $ $ 5 GEORESOURCES, INC. and SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (In thousands, except share and per share amounts) June 30, December 31, (unaudited) LIABILITIES ANDEQUITY Current liabilities: Accounts payable $ $ Accounts payable to affiliated partnerships Revenue and royalties payable Drilling advances Accrued expenses Derivative financial instruments Total current liabilities $ $ Long-term debt - $ Deferred income taxes $ Asset retirement obligations Derivative financial instruments Equity: Common stock, par value $0.01 per share; authorized 100,000,000 shares; issued and outstanding: 25,462,930 in 2011 and 19,726,566 in 2010 $ $ Additional paid-in capital Accumulated other comprehensive income ) ) Retained earnings Total GeoResources, Inc. stockholders' equity $ $ Noncontrolling interest Total equity $ 6 GEORESOURCES, INC. and SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (In thousands, except share and per share amounts) (unaudited) Three Months Ended June 30, Six Months Ended June 30, Revenue: Oil and gas revenues $ Partnership management fees Property operating income Gain on sale of property and equipment 1 - Partnership income Interest and other 28 Total revenue $ Expenses: Lease operating expense $ Severance taxes Re-engineering and workovers General and administrative expense Exploration expense Impairment of oil and gas properties - - Depreciation, depletion and amortization Hedge ineffectiveness ) ) ) Loss on derivative contracts - ) - (4
